EXHIBIT 10.33

 

DEVELOPMENT, PURCHASE AND LICENSE AGREEMENT

BETWEEN INFOCUS CORPORATION AND FUNAI ELECTRIC CO., LTD

 

This DEVELOPMENT; PURCHASE AND LICENSE AGREEMENT (hereinafter referred to as the
“Agreement”) dated September 13, 2002, is entered into between FUNAI ELECTRIC
Co., LTD., a Japanese corporation (“FUNAI”), with its principal place of
business at 7-7-1 Nakagaito, Daito, Osaka, and INFOCUS Corporation (“INFOCUS”),
an Oregon corporation with its principal place of business at 277008 SW Parkway
Avenue, Wilsonville, Oregon 97070, USA.

 

WHEREAS, 1NFOCUS engages in the business of developing, producing, marketing and
selling projection display products.

 

WHEREAS, FUNAI engages in the business of designing and manufacturing electronic
related products.

 

WHEREAS, INFOCUS and FUNAI mutually agree that INFOCUS and FUNAI’s business
expertise may successfully produce a low-cost display projector (hereinafter
referred to as the “Product”).

 

WHEREAS, FUNAI and INFOCUS entered into a Memorandum of Agreement dated April 3,
2001 (hereinafter referred to as the “Memorandum”). The Memorandum requires that
FUNAI and 1NFOCUS shall enter into a detailed agreement as to the subject matter
of this Agreement.

 

WHEREAS, INFOCUS and FUNAI hereby enter into this Agreement, wherein INFOCUS and
FUNAI shall mutually design and develop the Product, and FUNAI shall exclusively
manufacture the Product on behalf of INFOCUS and INFOCUS shall exclusively
market and sell the Product.

 

THEREFORE, INFOCUS and FUNAI hereby agree as follows:

 

1.                                      DEVELOPMENT PROVISIONS

 

Definitions

 

The terms used in this Agreement are defined as follows:

 

1.1.                              “Business Days” shall mean those days from
Monday through Friday, which are not declared as national holidays in the United
States.

 

1.2.                              “Calendar Days” shall mean all days, Sunday
through Saturday, which appear on the calendar from January 1 through
December 31.

 

1

--------------------------------------------------------------------------------


 

1 .3.                           “Defective Product(s)” shall mean defective
Products or Products which are missing components or accessories.

 

1.4.                              “Delivery Date” shall mean the date on which
the Products shall be delivered to INFOCUS’s designated F.O.B. Hong Kong
delivery point as specified on INFOCUS purchase orders.

 

1.5.                              “Development Schedule” shall mean the
schedule for the design and development, manufacturing, testing and
qualification of the Products manufactured by FUNAI.  The Development
Schedule shall include a milestone and payment schedule for each purchase order
separately entered into between FUNAI and INFOCUS, that set forth certain
significant events and the payment to be made upon completion of each event, and
that, allow FUNAI and INFOCUS to evaluate the status of the development of the
Products, and to make payments based on completion and acceptance of key tasks
related to the development of Products.

 

1.6.                              “Engine” shall mean an optical engine designed
based upon the Projector applicable to front and rear projection application.

 

1.7.                              “FUNAI” shall include FUNAJ ELECTRIC Co., LTD.
and, unless the context otherwise requires, all of its parent entities and/or
its subsidiaries.

 

1.8.                              FUNAI IP” shall mean all current and future
intellectual property right including, but not limited to, the know-how listed
in Exhibit H, which includes world wide patents and other patent rights, utility
models, copyrights, mask work rights, trade secrets, designs, equipment,
technologies, processes and inventions associated therewith, trademark, and all
other intellectual property rights and the related documentation or other
tangible expression of FUNAI.

 

1.9.                              “INFOCUS” shall include INFOCUS Corporation
and, unless the context otherwise requires, all of its parent entities and/or
its subsidiaries.

 

1.10.                        “INFOCUS IP” shall mean all current and future
intellectual property right including the know how listed in Exhibit C, which
includes world wide patents and other patent rights, utility models, copyrights,
mask work rights, trade secrets, designs, equipment, technologies, processes and
inventions associated therewith, trademark, and all other intellectual property
rights and the related documentation or other tangible expression of INFOCUS.

 

1.11. “IT” shall mean information technology shared by FUNAI and INFOCUS as an
operating model.

 

1.12.                        “Lead Time” shall mean the term for manufacturing
the Long Lead Time Products including ocean shipping described in Exhibit F.

 

2

--------------------------------------------------------------------------------


 

1.13.                        “Licensed Product(s)” shall mean a Television or
Engine incorporating the Products or any device under INFOCUS IP.

 

1.14.                        Long Lead Time Components” shall mean the
Components which FUNAI needs to purchase over forty five (45) days plus
purchasing order schedule as listed in Exhibit F     

 

1.15.                        “Materials” shall mean the materials for the
Products which are prepared by FUNAI in order to meet INFOCUS’s purchase orders
and/or forecasts.

 

1.16.                        “Milestone” shall mean the Product Development
Milestone Schedule listed in Exhibit D entitled “Development Milestone Schedule”
attached to this Agreement.

 

1.17.                        “Net Selling Price of Licensed Product” shall mean
the fair market value of internal transfers and/or sales of Licensed Products
and the total of all prices at which all customers were billed for Licensed
Product in the usual course of business including all packing materials, boxes,
cartons, and crates, thereof and less returns, discounts, shipping costs, duties
and excise, discounts, use and value added taxes, and similar taxes levied in
respect to such sales.

 

1.18.                        “New Product Introduction Schedules” shall mean
support activity by FUNAI for the Product launch described as a part of Product
Specification, incorporated herein as Exhibit A

 

1.19.                        “OEM Product” shall mean a Projector and Engine
which bear a third party’s logo.

 

1.20.                        “Pilot Production Samples” shall mean the pilot
samples of Products manufactured by FUNAI after obtaining INFOCUS approval.

 

1.21.                        “Product and Process Documentation” shall mean
documentation provided by INFOCUS, or developed by FUNAI to be used to
manufacture the Products including:  BOM (Bill of materials), AVL (Approved
vendors list), engineering, design, and assembly drawings, line layouts, process
documentation, quality and inspection plans, test processes, packaging
requirements..

 

1.22.                        “Product(s)” shall mean the Engine and Projector
collectively.

 

1.23.                        “Production Tooling” shall mean tools, dies, jigs,
equipment and other tools for manufacturing the Products paid by INFOCUS and
loaned to FUNAI.

 

1.24.                        “Product Inspection” shall mean the inspection of
process controls, test yields, End-of-Line inspection (EOL) and Out-of-Box
inspection (OOB) concerning the Products as provided in Quality Plan.

 

3

--------------------------------------------------------------------------------


 

1.25.                        “Product Specification” shall mean the
specification for the Products described in detail in Exhibit A.  Product
Specification shall include, but is not limited to, the Product performances and
requirement specifications, Product quality and agency requirements, New Product
Introduction Schedules and shipping configurations.

 

1.26.                        “Projector” shall mean a complete projector unit
for the market for Front Projector with the Engine.

 

1.27.                        “Quality Plan” shall include all documentation,
systems, equipment, data collection, reports, processes and procedures necessary
to manufacture, inspect .and verify the Products’ conformance to Product
Specification and to deliver and service the Products including, but not limited
to, IQA (Incoming quality audit) inspection and ECO (Engineering change order)
control of material. Basic quality criteria shall based on AQL (Acceptance
quality level) of >/= 0.64% per mil standard 105.

 

1.28.                        “Service Parts” shall mean Products or parts of
Products, which FUNAI agrees to use and/or sell to INFOCUS for the purpose of
providing service for the Products as provided for in Exhibit I.

 

1.29.                        “Supporting Documents” shall mean the documents
which support the development, procurement, manufacture, testing, packaging, and
preparation for shipment of the Products by FUNAI.  Supporting Documents shall
include, but not limited to, Product and Process Documentation, documentation
and information for Quality Plan that support Product Specifications including,
but not limited to, First Customer Ship checklist and dock-to-stock (DTS)
approval process.

 

1.30.                        “Television” shall mean a rear screen projection
television incorporating an Engine.

 

2.                                      PURPOSE AND EXCLUSIVE RELATIONSHIP

 

2.1.                              Purpose. FUNAI and INFOCUS shall mutually
develop the Products based on certain designs developed by INFOCUS. Upon
successful qualification of Pilot Production Samples, FUNAI shall manufacture
the Products on behalf of INFOCUS, and INFOCUS shall purchase the Products,
Service Parts and related accessories from FUNAI.

 

2.2.                              Exclusivity and Geographical Scope of FUNAI
Sales. The terms of the Exclusivity Agreement, effective June 1, 2001
(hereinafter referred to as the “Exclusivity Agreement”), are hereby
incorporated into and made part of this Agreement by reference as Exhibit B.
 FUNAI shall not sell, directly or indirectly, any Televisions incorporating
Engines to any third party in the People’s Republic of China.

 

2.3.                              Exclusivity. In the event that FUNAI
terminates this Agreement without cause or INFOCUS terminates this Agreement for
breach of this Agreement by FUNAI pursuant

 

4

--------------------------------------------------------------------------------


 

to this Agreement, the exclusivity defined in the Exclusivity Agreement shall
continue uninterrupted in accordance with the terms and conditions of
Exclusivity Agreement.

 

3.                                      DEVELOPMENT.

 

3.1.                              INFOCUS IP.  INFOCUS has delivered INFOCUS IP
to FUNAI.  INFOCUS IP includes the basic optical design for the Product, and
FUNAI has delivered FUNAI IP for purposes of this Agreement.

 

3.2.                              Development.  Using INFOCUS IP and FUNAI IP,
INFOCUS and FUNAI shall jointly develop the Products in accordance with the
Product Specification, which shall be mutually agreed to by INFOCUS and FUNAI
according to Exhibit A.  Each party shall use its good faith effort and due
diligence for the development of the Product.

 

3.3.                              Change of Product Specification.  If INFOCUS
proposes in writing a change to the Product Specification, FUNAI shall attempt
in good faith to implement such change.  In the event the said proposed change
increases FUNAI’S development costs of the Products or requires a modification
to the Development Schedule, INFOCUS and FUNAI shall mutually agree in good
faith for adjustment of the development costs and fees payable by INFOCUS to
FUNAI and of the schedule for development.  Any dispute arising out of this
Section shall be subject to arbitration under Section 28.16 herein.

 

3.4.                              Ownership.

 

(a)                                  Ownership by FUNAI.  FUNAI shall own all
right, title, and interest in the FUNAI IP and any derivatives, improvements or
modifications thereof, and all intellectual property rights therein excluding
the INFOCUS IP (hereinafter referred to as the “FUNAI Property” collectively).
INFOCUS shall execute such documents, render such assistance, and take such
other action as FUNAI may reasonably request, at FUNAI’s expense, to apply for,
register, perfect, confirm, and protect FUNAI’s rights to the FUNAI Property.

 

(b)                                 Ownership by INFOCUS.  INFOCUS shall own all
right, title, and interest in the INFOCUS IP and any derivatives; improvements
or modifications thereof and all intellectual property rights therein, excluding
the FUNAI Property.  FUNAI shall execute such documents, render such assistance,
and take such other action as INFOCUS may reasonably request, at INFOCUS
expense, to apply for, register, perfect, confirm, and protect INFOCUS’ rights
to the INFOCUS IP.

 

4.                                      PILOT PRODUCTION SAMPLES

 

4.1.                              Pilot Production Samples.  FUNAI shall deliver
the Pilot Production Samples with required inspection data to INFOCUS quality
department to test whether, in INFOCUS’s reasonable opinion, the Pilot
Production Samples conforms to the Product Specification and Product and Process
Documentation.  INFOCUS shall provide FUNAI with a written notice specifying
reasonable reasons for rejecting Pilot Production

 

5

--------------------------------------------------------------------------------


 

Samples within twenty (20) days from the date that INFOCUS refuses to accept the
Pilot Product Samples.  Pilot Production units shall be covered by INFOCUS NRE
(defined herein below in Section 7.1) as agreed herein without further charge
from FUNAI.

 

4.2.                              Corrected Pilot Production Samples.  FUNAI
shall use commercially reasonable efforts to promptly redeliver the corrected
Pilot Production Samples to INFOCUS for acceptance testing pursuant to the
process described in Section 4.1. above.

 

5.                                      COOPERATION BETWEEN PARTIES

 

5.1.                              FUNAI’s Cooperation.  FUNAI shall provide
INFOCUS with incoming inspection and obtain certificate of compliance when it is
appropriate for INFOCUS to ensure that parts strictly, conforming to the
component specification, are used to manufacture Products for INFOCUS.

 

5.2.                              INFOCUS’ Cooperation.  INFOCUS shall sell
certain key components including, but not limited to, Engine components to
FUNAI.  Special terms, conditions and responsibilities for consigned materials,
if any, are described in the “Consigned Material Terms,” of Exhibit E hereof.

 

5.3.                              FUNAI Capacity and Resources.  FUNAI shall
secure and maintain sufficient facility, equipment, qualified assemblers,
technicians and management to comply with all terms and conditions in the
Agreement.  FUNAI shall reasonably support INFOCUS’ Product marketing in the
areas of technical support on design for manufacturability, testability, agency
documentation, compliance, quality control, sustaining engineering and project
management support according to the New Product Introduction Schedule as
provided in Exhibit D.  If FUNAI provide any Product support activities not
described in the New Product Introduction Schedule pursuant to INFOCUS’ request,
INFOCUS shall pay additional fees and costs charges for such activity by FUNAI.

 

5.4. Cooperative Operation.  The relationship between INFOCUS and FUNAI shall be
based on good faith cooperation and due diligence.  Both INFOCUS and FUNAI shall
appoint one or more program managers for each project activity to function as a
commercial and technical liaison to the other party.  As stated in intervals
reflected in the Milestones, or more frequently as needed, INFOCUS and FUNAI
shall confer regarding the progress, and each party shall report to the other
regarding technical details and the progress of the Development Schedule.

 

5.5.                              Process and System Cooperation.  FUNAI and
INFOCUS shall develop a shared operating model including, but not limited to,
cross-company processes in the areas of:  project management, procurement, order
management, manufacturing operations, logistics, quality control, Product and
Process Documentation, ECO control, service operations and information
technology.

 

5.6.                              IT Systems Support.  FUNAI and INFOCUS shall
timely communicate with each other with reasonable frequency sufficient to meet
the requirements of the

 

6

--------------------------------------------------------------------------------


 

relationship established herein, through English-language, web-enabled system
logic links of specific IT and databases including, but not limited to, quality,
shop floor control systems, Product and Process Documentation, ECO control
systems and inventory and order management systems.  FUNAI and INFOCUS shall
conform to the most productive use of IT to ensure the security of intellectual
property owned by FUNAI and/or INFOCUS and/or communicated externally to/from
FUNAI and/or INFOCUS, and to provide the service support as agreed herein.

 

5.7.                              Performance Measures.  FUNAI and INFOCUS may
track and measure the overall performance of the other party.  FUNAI and INFOCUS
shall discuss mutual performance and corrective or remedial actions at periodic
business reviews.  Key performance indicators and targets include, but not
limited to, measures of quality, flexibility, delivery and costs.

 

5.8.                              Development and Manufacturing Deliverables.
 Deliverable items in the Product and Process Development phase for each Product
shall include all items necessary for INFOCUS to evaluate the process of the
Product Specification including, but not limited to, feasibility reports and
design studies, analysis of specifications and creation of designs or
modification to existing designs, creation of CAD design files, drawings,
assembly and test Product and Process Documentation and bills of materials,
fabrication and procurement of tooling, equipment and assembly and test
fixtures, and delivery of engineering Prototypes and Pilot Production Samples.
 FUNAI shall maintain all manufacturing processes, Product inspection and test
documentation and software and make available to INFOCUS as requested for all
times during this Agreement and one year from the date of termination of this
Agreement.

 

6.                                      FUNAI’S PERFORMANCE

 

6.1.                              Development Schedule.  FUNAI shall, in a
competent and professional manner; satisfactorily complete performance of all
tasks listed in each Development Schedule and shall adhere to the development
deadlines and delivery dates set forth in the attached Development Schedule.
 INFOCUS shall fully cooperate with FUNAI to support FUNAI’s compliance with
Development Schedule.

 

7. PAYMENT FOR DEVELOPMENT COSTS

 

7.1.                              Non-Recurring Engineering Fees and Capital
Equipment spending. In consideration for FUNAI’s timely and complete performance
pursuant to the Product Specification, this Agreement and other written
requirements in the Development Schedule (hereinafter referred to as the
“Development Tasks”),*

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

7

--------------------------------------------------------------------------------


 

7.2.                              Scope of INFOCUS Support.  INFOCUS shall, at
its expense, support FUNAI’s development and production of Product by performing
the following tasks:

 

a.                                       Reasonable support of FUNAI in
developing supplier relationships for the

Products.

b.                                      Reasonable technical support

c.                                       Minimal sustaining support.

FUNAI shall pay INFOCUS a reasonable fee for any support beyond the specific
foregoing support, if requested by FUNAI in writing and with the amount of the
fee for such support determined by prior written agreement.

 

7.3.                              Expenses.  Each party shall bear their own
expenses necessary to comply with the Agreement except those expressly provided
in this Agreement or Milestone and expressly agreed in writing.

 

8.                                      MILESTONE

 

8.1.                              Fulfillment of Milestone.  In the event that
FUNAI fails to meet all requirements in Milestone Exhibit D, INFOCUS may fulfill
such requirements.  INFOCUS and FUNAI shall agree regarding the projected costs
for such fulfillment.  NRE may be reduced by reasonable amounts corresponding to
the costs incurred by INFOCUS in assuming FUNAI’s obligations.  Any dispute
arising out of this Section shall be subject to arbitration under Section 28.16
herein.

 

8.2.                              Change of Schedule.  In the event that FUNAI
is unable to satisfactorily complete any of the tasks listed in the Milestone or
Development Schedule, INFOCUS and FUNAI shall discuss the task completion
problem in good faith with the intent of correcting the problem and proceeding
with development. If FUNAI still is unable to fulfill the task and INFOCUS is
not reasonably able to perform the task on FUNAI’s behalf, then INFOCUS shall
have the right to terminate the Product project associated with the missed task
without further payment to FUNAI.

 

9. CAPITAL EQUIPMENT

 

9.1.                              Capital Equipment.  FUNAI shall pay for and
maintain its facilities, upgrades, and common materials, common hardware, common
tooling, and common equipment including, but not limited to, jigs and dies, and
software. *

 

9.2                                 Production Tooling.  * INFOCUS may request
to return, or transfer to a third party the foregoing Production Tooling and
items at INFOCUS’ expense.  In the event that such return or transfer is not
requested by INFOCUS as a result of FUNAI’s breach of this Agreement, and such
return or transfer prevents FUNAI from delivering Products ordered by INFOCUS
under this Agreement, then INFOCUS shall compensate FUNAI as provided in
Sections 12.8 and 12.9 hereof.  FUNAI shall not lease, sell or transfer
Production Tooling to a third party without a written consent of INFOCUS.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

8

--------------------------------------------------------------------------------


 

9.3.                              Maintenance.  FUNAI shall provide maintenance,
calibration, and repair of all Production Tooling scheduled by a separate
agreement between FUNAI and INFOCUS, with detailed description of costs.

 

9.4. Location.  FUNAI shall reasonably notify INFOCUS regarding the storage
location of Production Tooling.  FUNAI shall not change location without a prior
consent of INFOCUS.

 

9.5.                              Export/Import.  FUNAI shall obtain any and all
export/import licenses and duty and sales tax exemptions to import/export the
Production Tooling into and from the People’s Republic of China during the term
of and after termination of this Agreement.

 

10.                               PRODUCTION

 

10.1.                        Product Conformance.  All Products and Projector
delivered by FUNAI to INFOCUS pursuant to this Agreement shall be in conformance
in all material ways with the Product Specifications and Product and Process
Documentation.  The Products shall be tested and processed in accordance with
the Quality Plan.

 

10.2.                        Design Verification.  INFOCUS shall verify that all
phases and aspects of the Product design and development meet Product
Specification and Milestone in writing within [  ] days from the date that
INFOCUS receives the Product.

 

10.3.                        Supplier Relationships and Responsibilities.  FUNAI
shall be responsible for all aspects of supplier management of the Products
including DLPTM chip sets and software.  INFOCUS shall provide reasonable
support for development of FUNAI’s supplier relationships.

 

10.4                           INFOCUS Rights to Procure Components for INFOCUS’
Assembly of Product.  Upon INFOCUS’ request and FUNAI’s consent, which shall not
be unreasonably withheld, INFOCUS shall have the right to assemble the Product
in other locations, either by itself or using third parties, including the right
for, INFOCUS or INFOCUS’ designee to source Product components directly from
FUNAI or FUNAI’s suppliers for Product assembly and sale. Pricing for such
components shall include any actual cost paid by FUNAI for obtaining, preparing
and delivering such components to INFOCUS or the designee.  At this time, FUNAI
agrees that INFOCUS has the foregoing rights for manufacturing in Brazil and for
Products sold to the United States Government through GSA.

 

11.                               SUPPORTING DOCUMENTS

 

11.1.                        Supporting Documents.  INFOCUS shall provide FUNAI
with Supporting Documents and supporting documents for Supporting Documents in
the form of hard copy and/or electric format on or before the schedule described
in Exhibit D.

 

9

--------------------------------------------------------------------------------


 

11.2.                        Manufacturing Process.  INFOCUS and FUNAI shall
mutually agree regarding FUNAI’s manufacturing process relevant to this
Agreement.

 

11.3.                        Access to FUNAI’s Data.  INFOCUS and FUNAI shall
agree in a separate writing that INFOCUS may have access to FUNAI’s process and
quality data via an English-language web site, enabled electronic access and
communications such as the internet concerning the Product, as well as other
records pertaining to the Product as mutually agreed by INFOCUS and FUNAI.
 1NFOCUS and FUNAI shall further agree that the process and quality data format
and content of materials set forth in this Section in a separate writing.

 

11.4.                        Quality Plan.  FUNAI shall prepare a Quality Plan
for each Product according to a mutual agreement with INFOCUS prior to an
initial shipment of the Product.

 

11.5.                        Maintenance of Supporting Documents.  FUNAI and
INFOCUS shall maintain and revise Supporting Documents and Quality Plan
according to procedures that conform to ISO9000 requirements at both FUNAI and
INFOCUS facilities.

 

12.                                 PURCHASE PROVISIONS

 

12.1.                        Purchase.  INFOCUS shall purchase the Projector
from FUNAI pursuant to the schedule mutually agreed by both parties.

 

12.2.                        Exclusivity.  FUNAI shall manufacture INFOCUS’s
product, commonly known as “Tsunami” for INFOCUS on an exclusive basis.
Specifications and description of “Tsunami” are attached herewith as Exhibit J.
 From time to time, on or after the date of this Agreement, FUNAI and INFOCUS
may agree in writing regarding additional Products that FUNAI shall exclusively
manufacture on behalf of INFOCUS.  INFOCUS shall have exclusive worldwide
marketing and sales rights for the Products manufactured by FUNAI.

 

12.3.                        OEM Products.  INFOCUS shall have the right to sell
OEM Products.  INFOCUS shall notify FUNAI of reasonable modifications concerning
indication of the third party’s logo required for any OEM Product.  FUNAI shall
make the best effort to implement such modifications and manufacture OEM
Products under the terms of and conditions of this Agreement. INFOCUS shall bear
any increase in direct material and/or manufacturing costs, related to OEM
Products.

 

12.4.                        Purchase Order.  INFOCUS shall submit purchase
orders for Products, three (3) months prior to the requested delivery date at
destination (“Delivery Date”).  The Purchase Order shall include the following
information concerning Products: (a) description of the Products; (b) quantity;
(c) prices of the Products; d) Delivery Date; and (e) delivery point.  No
purchase order is binding before it is confirmed in writing by FUNAI; however,
FUNAI shall confirm all INFOCUS Purchase Orders issued in compliance with this
Agreement.

 

10

--------------------------------------------------------------------------------


 

12.5.                        Forecast of Purchase.  INFOCUS shall provide FUNAI
with non-binding forecasts of expected purchases for future three months on a
rolling basis and by the end of each month.  However, any and all Long Lead Time
components listed in Exhibit F, purchased or ordered to be purchased by FUNAI
based on the non-binding forecasts described in this Section (the “Key
Components”) shall be binding between INFOCUS and FUNAI, subjecting INFOCUS to
be liable for payments related to Key Components. As clarification, such Key
Components shall be prudently procured by FUNAI only as necessitated by lead
times to meet INFOCUS forecasts.

 

12.6.                        [intentionally left blank]

 

12.7.                        Flexibility Model - Change of Delivery Date and
Quantity.  INFOCUS shall have the right to change quantity set forth on any
purchase orders without penalty as follows:

Upside:

a)              Within 30 calendar days before Delivery Date - Change shall not
be allowed;

b)             31 - 60 calendar days before Delivery Date — Up to 25% increase;

c)              61 and beyond calendar days before Delivery Date — Up to 50%
increase;

and

Downside:

a)              Within 30 calendar days of Delivery Date — Change not allowed.

b)             Within 31- 60 calendar days before Delivery Date — Up to 50%
decrease; and

c)              Within 61 or more calendar clays before Delivery Date —Up to
100% decrease.

 

12.8.                        [Intentionally left blank]

 

12.9.                        Unpurchased Product and Material Liability for
Cancellation of Orders.  For final cancellations according to Section 12.7,
INFOCUS shall be liable to FUNAI for the Product and any Materials which are
prudently procured by FUNAI as necessitated by component lead-times to fulfill
INFOCUS orders and forecasts, but which are not purchased by INFOCUS for any
reason other than FUNAI’s default under this Agreement.

 

The amount of the liability of INFOCUS shall be as follows:

a)              Finished Products in FUNAI’s possession or in transit - 100% of
the price described in purchase orders;

b)             Inventory of Materials in FUNAI’s possession whether in raw form
or work in process - 105% of the amount for such Inventory of Materials which
FUNAI pays;

c)              Materials on order and not cancelable - 102.5% of the amount for
such Materials which FUNAI pays;

d)             Any reasonable vendor cancellation, charges incurred with respect
to Materials accepted for cancellation or return by the vendor; and

e)              Difference between original price paid by FUNAI and price
realized by FUNAI on sale of non-proprietary material to a third party.

 

11

--------------------------------------------------------------------------------


 

12.10.                  Reduction of Amount.  FUNAI shall make best commercial
efforts to reduce the amount of INFOCUS’s liability under this Section at
INFOCUS’s expense as follows: (1) re-allocating Material for use by other FUNAI
customers, (2) returning Material to suppliers, or (3) selling excess
non-proprietary material to third party for highest possible price.

 

13. PRICES AND PAYMENT TERMS

 

13.1 Determination of Prices. Prices for the Products shall be set forth in the
pricing schedule described in Exhibit G.  Future Prices shall be determined by a
written agreement negotiated between FUNAI and INFOCUS at least once every three
(3) months at mutually convenient time and location.  Prices for the Products
shall include costs of retail packing, labeling, part marking, cartage and
carriage to a port for export (Hong Kong) where INFOCUS purchases the Product,
and reverse logistics.  Quantity of the Product which INFOCUS purchases
described in Exhibit G shall be taken into consideration in order to determine
the Price of the Product.  Furthermore, it is understood by both parties that
the volume to be purchased is dependent on the cost of the Product and market
conditions.  It is therefore the responsibility of each party hereto to reduce
their respective costs.  INFOCUS may request a price decrease based on market
conditions, manufacturing economies of scale, lower material costs, currency
rate fluctuations, or any other reasonable factors at any time with formal price
negotiations to be conducted no more frequent than once per month at a mutually
agreeable time and location.  Upon INFOCUS’ request FUNAI will consider the
proposal and negotiate a mutually agreeable resolution in good faith.  With
respect to the initial Product, the parties expect, and FUNAI will use its
reasonable commercial efforts to achieve *.  If INFOCUS identifies such savings,
then INFOCUS shall receive the full reduction in cost.  FUNAI agrees to
implement an aggressive cost reduction program, including manufacturing
efficiency and quality improvements and material cost savings for the Product *

 

13.2                           Payment — Standby Letter of Credit.  Subject to
INFOCUS’s inspection and acceptance of Product *

 

13.3                           Dispute Resolution.  INFOCUS and FUNAI shall
independently review all payments in a timely manner and work to resolve any
dispute arising out of payments described in this Section in a mutually
satisfactory manner.

 

13.4                           Most Favored Pricing

* Any dispute arising out of this Section shall be subject to an arbitration
under Section 28.16 herein.

 

--------------------------------------------------------------------------------

*Certain information on this page ha been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

12

--------------------------------------------------------------------------------


 

13.5                           Allocation of shortage materials and factory
capacity.  FUNAI agrees to fulfill all conforming INFOCUS purchase orders
according to the terms of this Agreement.  In the event suppliers place certain
components on allocation, FUNAI agrees to notify INFOCUS immediately and work
diligently to assure full delivery on INFOCUS purchase orders.

 

14.                               PACKAGING

 

14.1.                        Packaging.  All Products packaging (retail or bulk)
shall comply with requirements provided in the retail packaging specification
described in Exhibit A.  FUNAI shall submit drawings or samples of packaging to
INFOCUS upon INFOCUS’ request.  FUNAI shall use its best effort to ensure that
all items delivered hereunder are packed to prevent damages during shipment
using ocean and air commercial carriers and shall be liable for the Product
damages caused by failure to comply with the packaging specifications.

 

15.                               DELIVERY AND PRODUCT ACCEPTANCE

 

15.1.                        FOB. Destination. Delivery of the Product(s), spare
parts and accessories sold by FUNAI to INFOCUS shall be according to F.O.B. Hong
Kong.  Title shall be transferred to INFOCUS upon delivery at Hong Kong
destination.  FUNAI shall contract at its own expenses for the carriage of the
Products from a port of export.  FUNAI shall be responsible for all export
taxes, providing supporting documentation for export clearance, required to
deliver the Products to the port of export.

 

15.2.                        Early Delivery.  If the Product is delivered more
than five (5) business days in advance of the Delivery Date, INFOCUS need not
take delivery of and has the right not to pay for such Product until the due
date based on scheduled Delivery Date.

 

15.3.                        Critically Late Products.  If delivery of the
Products is delayed more than seven (7) days from the Delivery Date, INFOCUS has
the right to accelerate the delivery of the Product by receiving from FUNAI the
differences in costs between the standard freight and premium air freight and
any reasonable expedite charges for acceleration of the delivery of critically
late Product if the delay of delivery is caused by FUNAI’s fault.

 

15.4.                        Delivery Delays.  FUNAI shall notify INFOCUS
immediately of any issues that prevent timely deliver of the Products to INFOCUS
and work diligently to remedy those issues immediately.  FUNAI shall make good
faith effort to avoid delinquent shipments and to review shipment on a quarterly
basis.

 

16. INSPECTION.

 

16.1.                        Inspection and Process Verification.  FUNAI shall
complete the Product Inspection prior to shipping to INFOCUS at FUNAI facility
according to Quality Plan.

 

13

--------------------------------------------------------------------------------


 

16.2.                        On-Site Quality Audits.  INFOCUS or its authorized
agent may inspect FUNAI’s facility at business hours to verify FUNAI’s
manufacture and delivery of Products in accordance with this Agreement.  FUNAI
shall provide a suitable office space in the FUNAI manufacturing facility with
telephone and IT network capabilities for two INFOCUS employees or INFOCUS
designated representatives.

 

16.3.                        Inspection by INFOCUS.  INFOCUS may perform the
Product Inspection at INFOCUS facility within forty (40) calendar days from the
date of receipt of the Product.  If INFOCUS finds any Defective Product under
its Product Inspection, INFOCUS shall give FUNAI a written notice of sufficient
details of such failure.  In such event, INFOCUS shall send a reasonable number
of samples or photographs of Defective Product to FUNAI to enable FUNAI to make
its own inspection at its own expense.  FUNAI shall provide Return Material
Authorizations (‘RMA”) and shipping instructions within three (3) business days
of an INFOCUS request.  INFOCUS may reject the Defective Products if FUNAI
agrees to the defect.  In the event that FUNAI disagrees with an INFOCUS
rejection, the parties shall meet immediately (in person or telephonically) to,
in good faith, reasonably discuss and resolve the disagreement.

 

16.4.                        No Failure Products.  If FUNAI is unable to find
any defect, or repair a malfunction, in a component or material returned by
INFOCUS according to Product Inspection under this Section, the parties shall
cooperate in good faith to find a cause of the defects and take remedial
measures.

 

16.5.                        Technical Assistance.  FUNAI shall provide
reasonable technical assistance to INFOCUS in connection with effecting
resolution to Product quality problems including, but not limited to, building
appropriate test and inspection fixtures.

 

17. INSPECTION FOR ACCEPTING PRODUCTS

 

17.1.                        Inspection at FUNAI’s Manufacturing Facility. 
INFOCUS may perform its inspection of Products (hereinafter referred to as
“inspection for acceptance”), at FUNAI’s manufacturing facility, pursuant to the
Warranty Agreement and Quality Plan Inspection Policy executed between the both
parties.

 

17.2                           Inspection at another Place.  If INFOCUS does not
perform inspection for acceptance at FUNAI’s manufacturing facility according to
Section 17.1 above, INFOCUS may perform inspection for acceptance at another
place according to Quality Plan, within forty (40) days of the delivery of
Products, pursuant to the Warranty Agreement and Inspection Policy.

 

17.3                           Notice.  When INFOCUS performs inspection for
acceptance described in Section 17.1 and 17.2 above, INFOCUS shall notify FUNAI
whether Products are acceptable. When INFOCUS determines Products to be
defective, INFOCUS shall inform FUNAI of the cause of its determination in
writing.  Then FUNAI and INFOCUS shall mutually discuss whether the subject
determination was reasonable.  When both parties agree that INFOCUS’s rejection
of acceptance is reasonable, one of the following

 

14

--------------------------------------------------------------------------------


 

actions shall be implemented by obtaining FUNAI’s prior consent.  FUNAI shall
not unreasonably withhold said consent.

 

a)              INFOCUS may reject all Products existing in a supply lot, and
may ship them back to FUNAI, at FUNAI’s expense.  FUNAI shall repair or exchange
the subject merchandise, and then re-ship the subject merchandise to INFOCUS, at
FUNAI’s expense;

b)             FUNAI may examine all Products in a supply lot, and may repair or
exchange them, at INFOCUS’s facility at FUNAI’s expense; or

c)              INFOCUS may examine all Products in the supply lot, and may
designate defective Products at FUNAI’s expense.  INFOCUS may send such
designated Defective Products to FUNAI, at FUNAI’s expense.  FUNAI shall provide
INFOCUS with the replaced and/or refurbished Products at its own expense; or

d)             FUNAI may promptly send the required parts to repair the Products
free of charge.  FUNAI shall be responsible for any cost arising out of
examination for all Products, and any cost for said repair.

 

17.4                           Omission of Inspection.  Regardless of
Section 17.1 and 17.2 above, INFOCUS can omit inspection for acceptance by its
sole discretion.  When INFOCUS omits inspection for acceptance, or, if INFOCUS
does not notify the result of inspection for acceptance, within a reasonable
period of time, Products shall be deemed to be accepted by INFOCUS.

 

17.5                           Sustaining Support.  A Sustaining Engineering
Plan shall be entered into by both parties, such Plan to include without
limitation FUNAI responsibility for all:

 

a)              Supplier quality engineering including data reporting to
supplier and INFOCUS.

b)             Data, analysis and corrective action associated with FUNAI
manufacturing.

c)              Root cause analysis of failed Product and associated CLCA and
change activity (process and/or part).

 

18. WARRANTY FOR QUALITY OF PRODUCTS

 

18.1                           Scope of Warranty.  FUNAI warrants that Products
and related parts, which are delivered to INFOCUS; shall be managed pursuant to
the Warranty Agreement between the both parties; shall be met with the
Inspection Policy and Product Specification entered into between the both
parties; and shall have no material or manufacturing defects regarding quality
of Products and related parts.

 

18.2 Products Qualified or without Inspection. FUNAI shall warrant quality of
Products against any existing or apparent defect regardless of the fact that (1)
INFOCUS accepted the Products upon its inspection pursuant to this Agreement,
and (2) INFOCUS did not conduct any inspection pursuant to Section 18.1 above,
for the period of fifteen (15) months from the delivery date of the Products.
 The both parties sincerely confer and determine an appropriate remedy,
including one of the following actions below;

 

15

--------------------------------------------------------------------------------


 

a)              INFOCUS may send Defective Products to FUNAI at FUNAI’s expense,
and FUNAI shall promptly deliver repaired Defective Products or substitutes; or

b)             FUNAI may promptly provide INFOCUS with certain required parts to
repair Defective Products without any costs to INFOCUS, and shall pay any
applicable expenses for the subject repair and inspection incurred by INFOCUS.

 

18.3                           Repeat and Catastrophic Defect.  If Products have
significant quality defects, more than twice within 12 months of the delivery
date, arising out of a defect caused by a same part and same cause, or if an
overall defect rate for a particular Product model exceed more than 2% of
Product, then INFOCUS may notify FUNAI that said series of defects have a
catastrophic defect, in addition to remedies available under Section 18.2 above.
 When the both parties agree that such catastrophic defect exists, FUNAI shall
take expedited correctional measures at its own expense and remove such
catastrophic defect to prevent any further harm on behalf of INFOCUS to the
fullest extent.  When INFOCUS exchanges or repairs Defective Products caused by
the catastrophic defects, FUNAI shall pay for INFOCUS’s reasonable expense for
inspection, exchange and/or repair of refurbished or replaced Products.

 

18.4                           Defect Caused by INFOCUS’s Fault.  Section 18.1,
18.2, and 18.3 in this Agreement shall not be applicable to both parties when
defect of Products is caused by INFOCUS’s fault including, but not limited to,
the defect caused solely by INFOCUS’s design of Products; the defective
specification provided by INFOCUS; and/or the defect caused by certain
mechanical parts provided by INFOCUS.  When it is not certain which party’s
fault causes defect of Products, the both parties faithfully confer and
determine whether Section 18.1, 18.2, and 18.3 in this Agreement are applied or
not.

 

19. QUALITY ISSUES

 

19.1                           Quality Issues.  Should FUNAI become aware of any
quality issues, design or manufacturing defect, or other issues, whether FUNAI
or supplier-related, which may impact FUNAI compliance with the Product
Specifications hereunder, FUNAI shall promptly notify INFOCUS prior to the next
scheduled shipment of the nature of such issues and provide then-known technical
details.

 

19.2                           Supplier Changes.  All FUNAI changes in suppliers
for the Products must adhere to the Product Change Notice (“PCN”) process set
forth in Section 21.1 hereof.

 

20.                                 WARRANTY.  In addition to the procedures
described in Sections 16 -19, FUNAI hereby warrants that the Product, Service
Parts, accessories and lamps supplied hereunder are free from all liens,
encumbrances, security interests and other claims.

 

21.                                 SERVICE.  FUNAI shall supply INFOCUS with
Service as provided in Exhibit I hereof (to be agreed by the parties).

 

16

--------------------------------------------------------------------------------


 

22.                               PRODUCTS CHANGES

 

22.1.                        Change of Products.  Form, Fit or function of
Products may be changed by FUNAI only through the process provided in this
section and with the written pre-approval of INFOCUS.  Such changes shall be
documented and incorporated into the Product Specifications and Product and
Process Documentation.  FUNAI shall provide INFOCUS with documentation detailing
the changes of the Product, including price changes and justifications of such
price changes, whether increases or decrease, and any delivery date or lead-time
changes.  FUNAI shall provide INFOCUS with model number and unit serial number
when change takes effect.  INFOCUS shall use reasonable efforts to evaluate said
requests and shall not unreasonably withhold approval for such changes.  For
changes required by INFOCUS, INFOCUS shall pay for all materials rendered excess
or obsolete, due to any change of Product Specifications or new Products made
pursuant to INFOCUS request, to the extent such materials were prudently
procured by FUNAI as provided in Section 12.9 hereof.

 

22.2.                        New Product.  New product may be added to the
Product by a written amendment to this Agreement between FUNAI and INFOCUS.  In
such case, FUNAI shall provide INFOCUS with documentation for any price,
delivery date and lead-time changes.

 

23. TERMINATION

 

23.1.                        Termination for Cause.  a) In the event either
party: (i) becomes insolvent; (ii) voluntarily files or has filed against it a
petition under applicable bankruptcy or insolvency laws which such party fails
to have released within thirty (30) days after filing; (iii) proposes any
dissolution, composition or financial reorganization with creditors or if a
receiver, trustee, custodian or similar agent is appointed or takes possession
with respect to all or substantially all property or business of such party; or
(iv) such party makes a general assignment for the benefit of creditors, the
other party may terminate this Agreement by giving a termination notice, which
termination shall become effective ten (10) days after the date of mailing.

 

b) Either party shall have the right to terminate this Agreement if the other
party is in material breach of any term or condition of this Agreement and fails
to remedy such breach within thirty (30) days after receipt of written notice of
such breach given by the nonbreaching party.

 

23.2.                        Termination without Cause.  Either party may
terminate this Agreement at any time without cause upon one hundred eighty (180)
days written notice to the other party. If INFOCUS terminates this Agreement,
INFOCUS has the right to issue purchase orders with delivery dates up to the
date of termination.  If INFOCUS requests earlier termination, a) FUNAI shall
(1) stop work pursuant to this Agreement to the extent specified in INFOCUS
notice which may specify date on or after the date of said notice, (2) terminate
all subcontracts with INFOCUS and orders of INFOCUS that relate to terminated
work, (3) place no further orders for Materials, and (4) complete the work in
progress for non-terminated work as specified in the INFOCUS notice in
accordance with the provisions of this Agreement and b) INFOCUS shall be liable
for all Materials which

 

17

--------------------------------------------------------------------------------


 

FUNAI has prudently procured as necessitated by component lead-times to fulfill
INFOCUS purchase orders and forecasts.  If FUNAI terminates this Agreement,
FUNAI shall deliver the Product on INFOCUS purchase orders through the date of
written notice of termination.  The term of this Agreement is two years from the
date of this Agreement. This Agreement shall automatically renew unless
terminated by either party by providing the other party with 60 days advanced
written notice.

 

23.3.                        Return of Production Tooling.  Upon expiration or
termination of this Agreement, FUNAI shall, at INFOCUS request, promptly deliver
to INFOCUS Production Tooling, procedures, software programs and other relevant
information owned by INFOCUS.  INFOCUS shall be responsible for reasonable
freight costs from FUNAI facilities to destination as specified by INFOCUS.
 FUNAI shall be responsible, at its sole expense, for packaging such tooling and
equipment for shipment and delivery in good order.

 

23.4.                        Return of FUNAI’s tooling.  Upon expiration or
termination of this Agreement, INFOCUS shall, at FUNAI request, promptly deliver
to FUNAI all tooling and equipment at INFOCUS premises owned by FUNAI hereunder,
and procedures, software programs and other relevant information owned by FUNAI,
if any. FUNAI shall be responsible for reasonable freight costs from INFOCUS
facilities. INFOCUS shall be responsible, at its sole expense, for packaging
such tooling and equipment for shipment and delivery in good order.

 

23.5.                        Survival.  Neither the termination nor expiration
of this Agreement shall relieve either party from its obligations to pay the
other any sums accrued hereunder.  Either party’s respective rights, obligations
and duties under Sections 3.3.  (Ownership), 7.1. (Non-Recurring Engineering
fees and Capital Equipment Spending), 25.  (Joint Liability and
Indemnification), 26.1.  Confidentiality Agreement), as well as any rights,
obligations and duties which by their nature extend beyond the termination or
expiration of this Agreement shall survive any termination or expiration and
remain in effect for a period of three (3) years thereafter or the period
specified in this Agreement, if longer.

 

24.                               INFOCUS MANUFACTURING RIGHTS

 

24.1.                        Manufacturing Rights OF INFOCUS.  Notwithstanding
anything to the contrary provided herein, INFOCUS shall have the sole rights to
make, have made, use, sell, and license all aspects of the Products in all
worldwide markets during the term and after the termination of this Agreement
subject to the terms and conditions in this Agreement.  Except for FUNAI’s sole
inventions and improvement arising out of the utilization of FUNAI’s own
intellectual property relating to process technology, INFOCUS shall own all
rights in the intellectual property associated with the Products including,
without limitation, Product Specifications, Product and Process Documentation,
Product Tooling and test/manufacturing equipment furnished or paid for by
INFOCUS, and all technology, trade secrets, and know how attending the Products
and the manufacturing and testing thereof.

 

18

--------------------------------------------------------------------------------


 

24.2.                        Joint Intellectual Property Right.  Each party
shall retain sole right, title and interest to intellectual property solely
developed by such party prior to, during or after the term of this Agreement. 
Any intellectual property developed jointly must be identified by the parties as
joint intellectual property in writing, prior to filing for patent protection or
other registration.  A separate written agreement shall be entered between FUNAI
and INFOCUS regarding the ownership, license, loyalty, and use of joint
intellectual property on or before the termination of this Agreement.

 

24.3.                        Protection. FUNAI and INFOCUS shall take
appropriate measures to protect FUNAI IP and INFOCUS IP in the Products,
component parts and designs and the other party’s trademarks, copyrights,
patents, trade secrets and know-how relating to the Products.

 

25. JOINT LIABILITY AND INDEMNIFICATION

 

25.1.                        Except as set forth in Section 25.2 of this
Agreement, each party shall be jointly liable for any suit, claim, or
proceeding, alleging that the Products infringe third parties’ patent,
copyright, intellectual property or other proprietary right.  Except as set
forth in Section 25.2 of this Agreement, each party shall defend and indemnify
the other party against which any suit, claim, or proceeding that concerns
infringement of the Products on any third parties’ patent, copyright,
intellectual property or other proprietary right may be brought.

 

25.2.                     Patent Indemnity.  To the extent that any suit, claim
or proceeding arises due to each party’s supplied technology, designs, parts,
processes or know how that themselves infringe any third parties’ patent,
copyright, intellectual property or other proprietary right, each party, at its
own expense, shall defend and indemnify the other party and its customers in any
suit, claim or proceeding brought against the other party or both parties
jointly, alleging that the Products infringe the third parties’ patent,
copyright, intellectual property or other proprietary right, provided each party
is promptly notified within ten (10) business days, given assistance required,
and permitted to control the defense and/or negotiation for settlement.  Each
party shall pay any judgment in such suit claim or proceeding, including
reasonable attorneys’ fees, but each party shall have no liability for
settlement or costs incurred without its consent.  In the event the other party
or any of its customers is enjoined from using, leasing or selling any Product,
each party shall, at its option and expense (a) obtain the right to enable such
use, lease or sale, or (b) modify the design of the Product so that it no longer
infringes, but remains substantially equivalent, or as a last resort (c)
substitute substantially equivalent non-infringing Products.  If none of the
foregoing can be accomplished within a reasonable time, each party shall accept
a return from the other party of the infringing Products and fully refund to the
other party the original purchase price paid therefore by the other party.

 

25.3.                        Process Indemnity.  Each party shall, at its
expense, defend and indemnify the other party and its customers in any suit,
claim or proceeding brought against either alleging that each party design or
manufacture of any Product was the cause of any damage or injury to the person
or tangible property of any third party, provided each

 

19

--------------------------------------------------------------------------------


 

party is promptly notified, given assistance required, and permitted to direct
the defense.  Each party shall pay any judgment in such suit, claim or
proceeding, including reasonable attorney’s fees, but neither party shall have
liability for settlement or costs incurred without its consent.

 

26. NDA, INTELLECTUAL PROPERTY AND SECRECY

 

26.1.                        Confidentiality Agreement.  While the terms of this
Agreement shall take precedence in the event of conflicting terms, the
Confidentiality Agreement between INFOCUS and FUNAI dated January 29, 2001 shall
continue to be effective and be incorporated herein by reference.

 

26.2.                        INFOCUS IP.  INFOCUS shall provide FUNAI with
INFOCUS IP for the sole purpose of’ allowing FUNAI to perform its obligations
under this Agreement.  Except as specifically provided in this Agreement, FUNAI
shall have no right to use or deal with the INFOCUS IP in any way.  Nothing in
this Agreement shall be interpreted or construed as granting FUNAI any ownership
interest in or rights to the INFOCUS IP and FUNAI hereby acknowledges that the
INFOCUS IP constitute the sole and exclusive property of INFOCUS.  FUNAI shall
not transfer or sub-license INFOCUS IP to any third party without a prior
written consent of INFOCUS.

 

26.3.                        FUNAI IP.  Except as specifically provided in this
Agreement, INFOCUS shall have no right to use or deal with the FUNAI IP in any
way.  Except as specifically provided in this Agreement, nothing in this
Agreement shall be interpreted or construed as granting INFOCUS any ownership
interest in or rights to the FUNAI IP and INFOCUS hereby acknowledges that the
FUNAI IP constitute the sole and exclusive property of FUNAI, and INFOCUS shall
not transfer or sublicense FUNAI IP to any third party without a prior written
consent of FUNAL

 

26.4.                        No Implied Licenses.  Except as is expressly
provided in this Agreement, nothing contained in this Agreement grants or
confers any license or right, impliedly, or otherwise, for any innovation,
improvement or feature, whether or not patentable or registrable.

 

26.5.                        Protections against Improper Disclosure.  INFOCUS
represents and warrants that it has appropriate agreements in place with all its
employees, consultants, contractors and suppliers, providing for non-disclosure
and non-use of FUNAI IP, and that INFOCUS shall enforce such agreements to the
fullest extent in order to protects FUNAI IP from misuse, including without
limitation bringing legal action against suppliers or ex-employees who misuse
the FUNAI IP.

 

26.6.                        Protections against Improper Disclosure.  FUNAI
represents and warrants that they have appropriate agreements in place with all
their own employees, consultants, contractors and suppliers, providing for
non-disclosure and non-use of INFOCUS IP, and that FUNAI shall enforce such
agreements to the fullest extent in order to protect

 

20

--------------------------------------------------------------------------------


 

INFOCUS IP from misuse, including without limitation bringing legal action
against suppliers or ex-employees who misuse the INFOCUS IP.

 

27. LICENSE PROVISIONS FOR FUNAI SALES

 

27.1.                        Royalty.  In consideration for the rights and
license granted by INFOCUS for the Licensed Product * At INFOCUS’ sole
discretion, INFOCUS may allow FUNAI to sell front projectors into specific
markets at terms and royalty rates to be determined by the parties.

 

27.2.                        Penalty for Delay.  Any payment in this Agreement
which shall be delayed beyond the due date shall be subject to an interest
charge at a rate equal to the prime rate (as quoted by Citibank, N.A., New York)
plus two percent (2%), compounded annually, on the unpaid balance payable in
United States currency until paid.

 

27.3.                        Payment.  Payments by FUNAI shall be made by wire
transfer to: Wells Fargo Bank, Portland Commercial Banking, ABA Routing #
121-000-248, for the account of INFOCUS Corporation, Account No. 4l59626738 or
by check mailed to: INFOCUS Corporation, 27700B SW Parkway Avenue, Wilsonville,
OR 97070-9215, Attention: Corporate Counsel.  FUNAI shall send Notice of
payments to INFOCUS when FUNAI finish process of transfer.

 

27.4.                        Report.  A responsible official of FUNAI shall
certify Net Selling Price of Licensed Product, every sixth months, in a written
report and send it to INFOCUS.

 

27.5.                        Records.  With respect to the royalty and reporting
set forth in this Article 26, FUNAI shall keep full, clear and accurate records
with respect to sales of Licensed Product.  These records shall be retained for
a period of three (3) years from the date of payment.

 

27.6.                        Audit of Records.  INFOCUS shall have the right a)
to appoint an independent certified public accountant with a prior written
consent of FUNAI and b) at its expense, to examine and audit, not more than once
a year, and during normal business hours, all such records and accounts as may
under recognized accounting practices.  FUNAI shall make adjustment of
compensation for any errors and/or omissions of such records disclosed by such
examination or audit.  Such right to examine and audit shall be affected by any
statement to the contrary appearing on checks or otherwise, unless INFOCUS
expressly waives in writing such right to examine and audit.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

21

--------------------------------------------------------------------------------


 

28. GENERAL PROVISIONS

 

28.1.                        Responsibilities of the Parties.  Except as
provided in this Agreement, each party shall perform the work in this Agreement
as an independent contractor and not as an agent or employee of partner of the
other party hereto.

 

28.2.                        Assignment. Each party shall not assign any of its
rights or obligations under this Agreement to any person without a prior written
consent of the other party.  Any purported assignment in violation of this
provision shall be void.

 

28.3.                        Release of Information.  Both parties shall keep
the relationship made by this Agreement strictly confidential and shall not
disclose the same to any third parties, other than their attorneys and
accountants, without the prior consent of the other.  Neither FUNAI nor INFOCUS
shall issue or approve a press release or other announcement concerning the
proposed relationship without prior consent of the other as to the contents of
the announcement and its manner of release.

 

28.4.                        Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing and shall be deemed valid and
sufficient if delivered in person, dispatched by regular mail or delivered by
fax (provided the original is thereafter promptly dispatched by regular mail) to
the following:

 

To INFOCUS:    InFocus Corporation
     27700 SW Parkway Avenue
     Wilsonville, Oregon 97070 U.S.A.
     Attention: Legal Department
     Fax Number :(503) 685-8838

 

To FUNAI:      FUNAI

 

Attention:

Fax Number:

 

28.5.                        Force Majeure.  With the exception of payment for
the Products delivered in conformance with this Agreement, each party shall have
no obligation or liability whatsoever arising out of or in connection with any
delay or failure to perform any of its covenants or obligations under this
Agreement, or any loss or damage incurred by the other party as a result
thereof, to the extent such delay or failure is caused, either directly or
indirectly, by act of God, fire, war, riot, civil, insurrection, accident,
embargo, governmental priority, strikes or other labor trouble, order of any
court or government, or any other occurrence, act, cause or thing beyond the
control of that party.

 

28.6.                        Disaster Recovery Plan.  FUNAI shall maintain a
disaster recovery plan for INFOCUS which shall include all reasonable procedures
needed to minimize disruption to INFOCUS’s business at the current monthly
shipping rates, including use of another FUNAI facility if production is delayed
for more than thirty (30) days.  INFOCUS shall

 

22

--------------------------------------------------------------------------------


 

cooperate with such FUNAI disaster recovery plan.  In the event that such FUNAI
delay continues for more than thirty (30) days, INFOCUS may, at its sole option,
either (a) terminate this Agreement under Section 22.1 hereof, (b) suspend its
obligations under this Agreement during the period of delay and cancel
outstanding delinquent purchase orders without liability, and/or (c) invoke
INFOCUS’ manufacturing rights under section 23 hereof and FUNAI agrees to
cooperate in same.

 

28.7.                        DISCLAIMER OF DAMAGES, WARRANTIES, AND LIABILITIES.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE
TO THE OTHER FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST REVENUES OR PROFITS) ARISING OUT OF
ANY BREACH OF THIS AGREEMENT, OTHER THAN SUCH DAMAGES ARISING OUT OF ANY BREACH
RELATING TO CONFIDENTIAL INFORMATION, INVENTIONS OR INTELLECTUAL PROPERTY
RIGHTS.

 

28.8.                        Insurance.  Both parties shall maintain adequate
casualty and loss insurance with a reputable insurance company reasonably
acceptable to each other for all risks at replacement cost of Production Tooling
and FUNAI tooling, fixtures and equipment at each party’s facilities. The
insurance amount shall cover the actual value of all inventories including
Material, work-in-process and finished Product, tooling and fixtures currently
in use. Each party shall provide the other party with copies of documentation of
its insurance coverage. Each party shall exercise due diligent to renew the
insurance policy upon its expiry. Each party shall pay cost of liability
insurance at any facilities owned and operated by each party

 

28.9.                        Compliance with Laws.  Each party agrees to comply
with, at its expense, all applicable Federal, State and local laws, including
without limitation the Foreign Corrupt Practices Act and the Patriot Act, and
all regulations and Ordinances necessary to permit the manufacture, sale and
distribution of the Products, the importation of components from INFOCUS, and
the exportation of finished Products to INFOCUS.

 

28.10.                  Readings.  The headings and titles of each Section of
this Agreement are inserted for convenience only and shall not affect the
construction or interpretation of any provision.

 

28.11.                  Governing Version.  The English-language version of this
Agreement shall be the governing version.

 

28.12.                  Modification.  Neither party shall be bound by any
modification of this Agreement unless such modification is in writing and signed
by both party’s authorized representative.

 

28.13.                  Severability.  If any provision of this Agreement is
held invalid by any law, rule, order or regulation of any government or by the
final determination of any state or federal

 

23

--------------------------------------------------------------------------------


 

court, such invalidity shall not affect the enforceability of any other
provision not held to be invalid.

 

28.14.                  Omissions.  Any delay or omission by either party to
exercise any right or remedy under this Agreement shall not be construed to be a
waiver of any such right or remedy or any other right or remedy hereunder.  All
of the rights of either party under this Agreement shall be cumulative and may
be exercised separately or concurrently.

 

28.15.                  Governing Law and Forum.  This Agreement shall be
governed and construed in all respects in accordance with the laws of the State
of California.  Any settlement between the parties or judgment issued in
arbitration may be enforced in any California court having appropriate
jurisdiction.

 

28.16.                  Arbitration.  All differences and disputes arising
hereunder shall be settled amicably between the parties in good faith.  If
however, such disputes cannot be resolved to the full satisfaction of the both
parties not later than thirty (30) days from the time written notice of dispute
from one party to the other, either party may seek arbitration.

 

Any controversy, claim or dispute between the parties arising out of this
Agreement shall be settled exclusively and finally by arbitration in California
in accordance with the Commercial Arbitration Rules (“Rules”) of the American
Arbitration Association (“AAA”) except to the extent that the Rules conflict
with the provisions of the Agreement and excluding the 1980 United Nation
Convention of contracts governing the International Sale of Goods.  The
arbitration awards may be enforced through any court having appropriate
jurisdiction.  The Arbitration pursuant to this Section shall be held by a
three-arbitrator-panel.  INFOCUS shall select one arbitrator.  Funai shall
select one arbitrator.  Said two arbitrators shall choose the third arbitrator
to the panel.

 

28.17.                  Entire Agreement.  This Agreement and all Exhibits
hereto constitute the entire understanding between INFOCUS and FUNAI for the
sale, purchase and manufacturing of the Products hereunder and supersede any
prior communications, oral or written, relating to the subject matter hereunder.

 

24

--------------------------------------------------------------------------------


 

28.18.                  Exhibits.  All Exhibits A through I of this Agreement
are hereby incorporated and made a part of this Agreement.

 

Exhibit A — Product Specifications

Exhibit B — Exclusivity Agreement

Exhibit C — INFOCUS IP

Exhibit D — Milestone H Product Development Schedule

Exhibit E — Consigned Materials (if any)

Exhibit F — Long Lead Time Components

Exhibit G — *

Exhibit H — FUNAI IP

Exhibit I — Service and Service Parts

Exhibit J — Specification of Tsunami, Product of INFOCUS

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by a duly authorized representative thereof.

 

“FUNAI”

“INFOCUS”

 

 

FUNAI Electric Co., Ltd.

INFOCUS Corporation

 

 

By:

 

 

By:

 

 

Its:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

25

--------------------------------------------------------------------------------